DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The phrase “for reducing stress” is taken as an intended use, and as such is not afforded patentable weight. Furthermore, there is no indication in the claims that the particular separation distances and marking widths are chosen to achieve reduced stress, and as such, the prior art can be optimized for different reasons.
2.	Applicant’s specification does not show markings along a longitudinal length of the optical fiber. Even those drawings which are referenced as showing this limitation show markings around a circular periphery of the optical fiber and not along a longitudinal length. As such, Examiner determines that Applicant must be using “longitudinal” in a non-standard manner. As such, Examiner maintains that the prior art teaches this limitation if the non-standard use of longitudinal (i.e. around a circular periphery) is taught.
3.	The terms “single ring marking” and “double ring marking” are interpreted, as shown in Applicant’s drawings, to mean “double ring marking” and “quadruple ring marking,” respectively.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of markings along a longitudinal length of the optical fiber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “single ring marking” and “double ring marking” are used in the claims to mean “double ring marking” and “quadruple ring marking,” respectively. Furthermore, it appears that the phrase “along the longitudinal length of the optical fiber” is being used in a non-standard manner. The terms are indefinite because the specification does not clearly redefine the terms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,379,363 (hereinafter “Bonicel”).
Bonicel teaches an optical fiber (1) with markings (Fig. 2) comprising: a first ring marking (4B, left-hand side) having first and second parts (Fig. 2), a second ring marking (4B, right-hand side) having first and second parts (Fig. 2), wherein the ring markings are marked along a longitudinal length of the optical fiber (compare Bonicel, Fig. 2 to Applicants’ Figs. 2 and 3).
The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the marking separation and widths as set forth in the presently claimed invention. The motivation would have been to assist in fiber identification.


Allowable Subject Matter
Claims 7-13 and 41 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, including the prior art cited in parent applications, whether taken individually or in combination, fails to disclose or render obvious that the markings are located between first and second coating layers of the optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883